Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal from concurrent decisions of the three tribunals of the Patent Office in an interference proceeding in which priority of invention was awarded Barnes and Thorschmidt, senior applicants. The eight counts of the issue are sufficiently illustrated by the last one, which we here reproduce :
“8. In. a machine of the character described, the combination with a support for the' material to be joined, of a transverse support arranged above said support, having arranged *121thereon a feeding device adapted to advance a metal strip, means for adjusting said feeding device to vary the extent of the feed, a chuck arranged adjacent to said feeding device, adapted to receive one end of said strip, a cutting device adapted to sever the end of the strip within said chuck, means for holding the severed end of said strip longitudinally in a horizontal position within said chuck, and means for forcing said severed end edgewise from said chuck, and into the material to be joined.”
As will be observed from an examination of the above count, the invention relates to a machine for driving corrugated sheet-metal fasteners, which fasteners are used in preparing the parts of wooden boxes. The counts call for means for feeding a strip of material from which the fasteners are made, means for cutting off the fasteners, means for varying at will the length of the fasteners to be cut off, and means for then driving them.
Each of the Patent Office tribunals has found that the first machine of the appellees was constructed in August or September of 1905, and the evidence of those parties fully sustains that finding. The same tribunals have found that the first machine of Williams was not constructed until early in November of the same year, and have restricted him to that date as his date of conception. The correctness of the finding as to the date when the first Williams machine was completed is not challenged, but appellant does insist that the Office should have awarded him an earlier date of conception. His appeal is directed to this feature of the Office ruling. We have examined with care all the evidence introduced by him, and, while we are impressed with the character and apparent fairness of his witnesses and the truthfulness of his own testimony, his evidence, taken as a whole, has failed to convince us that, prior to the construction of the first Barnes and Thorschmidt machine, he had a complete conception of the invention. Each of the Patent Office tribunals has carefully reviewed the testimony, and it would serve no useful purpose for us to cover the same ground. We therefore affirm the decision of the Commissioner.

Affirmed.